Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment:
Applicants raised the issue of the reference of record to Shih, in that the provisional to Shih may not be supportive of the paragraphs relied upon in the previous office action. Examiner noted paragraphs of Shih’ Provisional, on pages 7, 16, 18 and 22.
Applicants noted paragraphs [0059]-[0062], figure 6 and 7, for supporting the claimed subject matter of claim 150 and corresponding claim 164. Examiner, raised the issue of LBT protocol with regard to the make-before-break handover (figure 6) (DAPS Dual Active Protocol Stack Handover), in which connections with both source and target Scell are maintained during the handover, as illustrated in figure 6. However, the nature of LBT appears to be conflicting with the nature of the UE maintaining connections while using the LBT. Examiner noted that further review of the specification and the claims may be required upon a response from the Applicants.
No agreement has been reached.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       2/2/2022